[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 680 
On the 22d of July, 1924, this court, upon its own motion, dismissed this case for the reason that one year had elapsed without any brief being filed by the appellant. Later appellant made an application to have the case reinstated, filing an affidavit alleging oral acquiescence by counsel for the respondent as an excuse for his delay. This affidavit was strongly contested by the respondent.
The fact in the case was that on July 22d it appeared that nothing had been done in some sixty cases that were on the docket, and the court in order to clear the docket and at the suggestion of the Chief Justice, made a sweeping order dismissing them for want of prosecution. Subsequently we discovered that by Chapter 10, General Laws of Oregon for 1923, which went into effect on May 1, 1924, the court was prohibited from dismissing cases on its own motion unless thirty days' notice had been given to the parties, so that all of these dismissals were in fact void.
This case coming within this prohibition, we have no other course than to reinstate it. But there has been a great deal of delay already in the matter and we will now require a brief to be filed here by appellant within ten days from the date of this opinion. Otherwise the case will be subject to dismissal in case respondent should so move.
APPEAL REINSTATED.
Department 1. *Page 681